—Order, Supreme Court, New York County (Walter Tolub, J.), entered September 7, 1999, which denied petitioner tenant’s application to annul respondent HPD’s issuance of a certificate of eviction, and directed entry of judgment dismissing the petition, unanimously affirmed, without costs.
The determination to issue a certificate of eviction on the ground that petitioner is not occupying the subject Mitchell-Lama apartment as his primary residence is rationally supported by evidence that petitioner owns a home in Maryland, his driver’s license and car registration were issued by Maryland, his daughter attends Maryland public schools and he pays his taxes and last voted in Maryland (see, 28 RCNY 3-02 [n] [4]). Petitioner was also provided with sufficient notice of the charges against him (see, 28 RCNY 3-18 [a] [3]), the termination proceedings were properly commenced during the middle of the lease term (see, 28 RCNY 3-18 [h]), and, based on his illegal occupancy, petitioner was not entitled to an opportunity to cure (see, 28 RCNY 3-18 [b]). We have considered petitioner’s remaining contentions and find them unavailing. Concur — Williams, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.